internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-119338-98 date date re distributing controlled e dear this is in reply to a letter from your authorized representative dated date requesting that we supplement our letter_ruling dated date plr- the prior letter_ruling additional information was submitted in letters dated december december and date the information submitted for consideration is summarized below capitalized terms retain the meaning assigned to them in the prior letter_ruling on date e distributing and controlled completed the proposed restructuring and distribution transaction described in the prior ruling letter in its request for a supplemental letter_ruling controlled described its plan to broaden and expand its employee stock_option program the employee options plr-119338-98 the following representations have been made in connection with the proposed transaction a b the controlled_corporation has not issued and it has no plan or intention to issue an amount of options to acquire controlled_corporation stock that if treated as exercised at the time of issuance would cause the persons treated as receiving controlled_corporation stock pursuant to the deemed exercise of controlled_corporation options to acquire a percent or greater interest in the controlled_corporation as determined under sec_355 at the time of such issuance the issuance of controlled_corporation options is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons acquired or will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of the controlled_corporation or stock possessing percent or more of the total value of all classes of stock of the controlled_corporation based upon the information and representations submitted with the original and supplemental ruling requests the issuance of the employee options will not have an adverse effect on the rulings contained in the prior letter_ruling and we reaffirm the rulings set forth in the prior letter_ruling no opinion is expressed concerning the federal_income_tax treatment of the proposed transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this supplemental letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this supplemental letter_ruling is consummated plr-119338-98 in accordance with the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by charles whedbee senior technical reviewer branch refers to written_determination no
